Bell, Chief Judge.
The plaintiff brought suit to recover damages in a three count complaint. Count 1 alleged a breach of contract, Count 2 — conversion, and Count 3 — fraud and deceit. At the close of the plaintiffs case, and again at the close of all the evidence, the defendant made a motion for a directed verdict which was directed to the breach of contract count of the complaint. The motion was overruled. The jury returned a general verdict for the plaintiff for $2,700 plus attorney fees. A judgment was entered on this verdict and reads in part:"That the plaintiff.. . recover of the defendant ... on Count Three of the complaint the sum of $2700.00.” The defendant moved for a judgment notwithstanding the verdict, which was denied, and he appeals from that judgment. His enumerations of error relate solely and exclusively to the contract issues concerning Count 1 of the complaint. There is no enumeration of error directed towards the judgment which clearly specifies that the damages granted to plaintiff were based on Count 3 of the complaint, fraud and deceit. The issues raised as to the breach of contract count have become moot in view of the judgment of the court granting plaintiff damages for fraud and deceit. The appeal cannot be decided by this court. Code Ann. § 6-809 (b). The appeal must be dismissed.

Appeal dismissed.


Deen and Quillian, JJ., concur.

Robinson, Buice, Harben & Strickland, Sam S. Harben, Jr., for appellant.
James O. Goggins, for appellee.